Citation Nr: 0515326	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-12 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for respiratory 
condition.

4.  Entitlement to service connection for hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim, in pertinent part, for service connection for a back 
condition; bilateral knee condition; probable chronic 
bronchitis, emphysema, and COPD; and stomach condition, 
claimed as a hernia.

The issue of service connection for a hernia is discussed 
herein, whereas the issues of service connection for a back 
disability, bilateral knee disability and a respiratory 
condition are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's hernia was not present in service.

3.  The veteran is not shown to have a current hernia 
disability.


CONCLUSION OF LAW

The criteria for service connection for a hernia have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in July 2002, after the enactment of the VCAA.  

RO letters dated in August 2002, September 2002, and April 
2003 provided the veteran the notice required under the VCAA 
and the implementing regulations.  The letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession.  However, the letters informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.  Specifically, in the August 2002 letter, VA notified 
the veteran of his responsibility to submit evidence that 
showed an entitlement to service connection for his 
disabilities.  By this letter, the veteran was notified of 
what evidence, if any, was necessary to substantiate his 
claim of service connection and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The September 2002 and April 2003 
letters also provided this information.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the January 2003 statement of the case and 
December 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The December 2004 supplemental statement of the case 
provided the veteran the content of the new VCAA requirements 
of 38 C.F.R. § 3.159 (2004).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from October 1965 to 
June 1968.

The veteran's service medical records did not include any 
evidence of a diagnosis of a hernia.  In addition, the 
veteran's separation examination revealed a normal 
examination.

In August 1999, the veteran underwent a general VA 
examination.  The abdomen and genitalia were found to be 
normal.  There was no diagnosis of a hernia.

VA outpatient medical records dated September 2002 to July 
2004 do not include a diagnosis of or treatment for a hernia.

In October 2002, the veteran underwent a general VA 
examination.  Upon examination, the abdomen was found to be 
normal and the genitorectal examination was unremarkable.  
There was no diagnosis of a hernia.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board notes that in the November 2002 rating decision, 
the RO denied the veteran's claim for a stomach condition and 
termed the issue as whether new and material evidence had 
been received to reopen a claim of service connection for a 
stomach condition.  However, although the veteran was denied 
service connection for a stomach condition in a March 1994 RO 
rating decision, the veteran's current claim is for service 
connection for a hernia.  In addition, the RO did not 
consider a hernia disability in the March 1994 rating 
decision.  Although the RO termed the issue as service 
connection for a stomach condition, the veteran's claim for a 
hernia is considered a new claim for VA adjudication 
purposes.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).  Therefore, the Board will address this claim on a de 
novo basis.

After review of the record, the Board finds that service 
connection for a hernia is not warranted.  According to the 
service medical records, the veteran was not diagnosed with a 
hernia in service.  Further, after review of the veteran's 
medical records post-service, the medical records are void 
for a diagnosis of a hernia.  As there is no evidence of a 
hernia in service or a current diagnosis of a hernia, or 
residuals of a hernia, the Board finds that the criteria for 
service connection for a hernia are not met.  Therefore, the 
veteran's claim for service connection for a hernia must be 
denied.


ORDER

Entitlement to service connection for a hernia is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for a back disability, bilateral 
knee disability, and a respiratory condition.

The Board notes that the RO termed the issues on appeal as 
whether new and material evidence had been received to reopen 
a claim of service connection for a bilateral knee disability 
and a respiratory condition.  However, according to the 
record, the RO denied the veteran's claim for non-service 
connected pension in a November 1999 rating decision.  A 
bilateral knee disability and respiratory condition were 
included in the list of disabilities used to determine the 
issue of entitlement to a non-service connected pension.  
However, these issues were never denied on the basis of 
entitlement to service connection.  Therefore, the Board will 
address the issues of service connection for a bilateral knee 
disability and respiratory condition on a de novo basis.

According to the veteran's service medical records, in 
October 1965, the veteran complained of a moderate cough, 
sore throat and a fever.  Examination of the chest found 
coarse rales in the right lower lobe that were not abolished 
by cough.  The diagnosis was to rule out bronchitis vs. 
bronchopneumonia.  Later that month, he was hospitalized for 
pneumonitis in the right lower lobe.  In June 1966, the 
veteran complained of a sore throat, among other ailments.  
The impression was to rule out pneumonia.  According to the 
veteran's post-service medical records, the veteran has a 
current diagnosis of emphysema.  The Board concludes that a 
VA examination is necessary to determine the etiology of the 
veteran's current emphysema or other respiratory conditions.

Further, the Board notes that the veteran's service medical 
records include a November 1965 record that reveals the 
veteran complaining of a sore left knee.  The veteran 
returned in November 1965 and complained that both knees were 
sore.  In addition, in September 1966, the veteran sought 
treatment for his back and stated that he hurt his back in a 
fall.  The veteran is currently diagnosed with chronic lumbar 
sprain and chronic sprain of the knees.  The Board finds that 
a VA examination is necessary to determine whether the 
veteran's current back and bilateral knee disabilities are 
related to his service.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a respiratory 
condition, back disability, and bilateral 
knee disability since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
respiratory condition, and a VA 
orthopedic examination to determine the 
nature and etiology of the claimed back 
disability and bilateral knee disability.  
All indicated tests and studies are to be 
performed, including pulmonary function 
tests for the respiratory examination, 
and range of motion tests for the 
orthopedic examination, and all potential 
diagnoses should be either confirmed or 
rejected.  Prior to the examinations, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
indicate whether it is at least as likely 
as not that any respiratory condition, 
back disability, or bilateral knee 
disability had its onset during military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


